department of the treasury internal_revenue_service washington d c l y tax_exempt_and_government_entities_division dec uniform issue list set eprat legend dear this is in response to your request dated as supplemented by in which you request a waiver of the 60-day rollover correspondence dated requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a maintained ira w and ira x with company b taxpayer b maintained ira y and ira z with company b during calendar_year taxpayer a received distributions from her iras w and x totaling amount a during calendar_year taxpayer b received distributions from his iras y and z totaling amount b taxpayers a and b assert that their failure s to accomplish rollovers within the 60-day period prescribed by sec_408 was due to miscommunication with an employee of company a which led to amounts a and b being placed into non-ira accounts taxpayers a and b further represent that amounts a and b have not been used for any other purpose taxpayers a and b were concerned with the investment of their ira accounts and decided to transfer their retirement_funds into a safer investment they discussed this with a representative of company a they transferred amounts a and b to company a and these amounts were mistakenly placed in non-ira accounts page documentation submitted with your ruling_request includes a statement signed by individual c a representative of company a in which individual c in summary indicates that his error resulted in the distributions received by taxpayers a and b not being placed into other iras he also indicates that taxpayers a and b relied on him to handle the investment of their ira funds so that there would be no tax consequences to them based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement contained in sec_408 of the code with respect to the distributions of amount a and amount b in this instance sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including page casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayers a b including the statement submitted by individual c is consistent with their assertion that their failure s to accomplish timely rollovers were caused by their reliance upon a representative of company a that he would deposit their ira funds into other iras which would result in no tax consequences to them and his failure to do so therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a from iras w and x and amount b from iras y and z taxpayers a and b are granted a period of days from the issuance of this ruling letter to contribute amounts a and b into rollover iras provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contributions said contributions of amounts a and b into other iras will be considered rollover_contributions within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra ts sincerely yours l o s c l a rances v sloan employee_plans téchnical group page 2uug1 v028 enclosures deleted copy of ruling letter notice of intention to disclose
